Case 1:20-cv-03198-JMS-MG Document 63 Filed 06/30/21 Page 1 of 4 PageID #: 440




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

PATRICK WYATT,
                    Plaintiff,
          v.                                         Case No. 20-CV-3198-JMS-MG
FIVE STAR TECHNOLOGY SOLUTIONS,
LLC,
                    Defendant.


                           NOTICE OF PLAINTIFF’S CONTINUING
                             VIOLATIONS OF COURT’S ORDER

          Five Star Technology Solutions, LLC (“Five Star”), through its counsel Seyfarth Shaw

LLP, hereby submits this notice of Plaintiff Patrick Wyatt’s continuing violation of Chief Judge

Magnus-Stinson’s April 9, 2021 Order (Doc. 45) and conduct in contravention to Magistrate Judge

Garcia’s May 28, 2021 Report and Recommendation (Doc. 58), and states as follows:

          1.     After a series of ongoing social media, text message and telephonic harassment by

the Plaintiff, which began prior to the commencement of this action and continued while this action

was pending, the Court adopted Magistrate Judge Baker’s Report and Recommendation (Doc. 42)

on April 9, 2021, and ordered that Plaintiff “cease any further harassment of Five Star and its

employees, including via telephone, email, and social media.” See Doc. 45. The Court further

warned Plaintiff that “any future harassing conduct will result in further sanctions, including

possible dismissal of this action with prejudice.” Id.1

          2.     On April 29, 2021, less than a month after the Court’s April 9, 2021 Order, Five

Star filed a motion for sanctions in light of Plaintiff’s continued harassment of its counsel,


1
 Indeed, on June 29, 2021, the Court entered an order dismissing this action with prejudice in light
of Plaintiff’s continued violation of the Court’s April 9, 2021 Order. (See Doc. 62). The Court
ordered the judgment will not be final until Five Star’s fee petition is ruled upon. Id.


72412637v.1
Case 1:20-cv-03198-JMS-MG Document 63 Filed 06/30/21 Page 2 of 4 PageID #: 441




specifically, Plaintiff sending Five Star’s counsel a series of harassing emails unrelated to the

underlying claims of the action.

          3.   On May 28, 2021, Magistrate Judge Garcia issued his Report and

Recommendation, recommending that the instant matter be dismissed with prejudice and that

Plaintiff be ordered “to cease any further harassment of Five Star, its employees, Seyfarth Shaw

LLP, and its counsel of record in this instant action, including via telephone, email and social

media.” See Doc. 58.

          4.   As soon as two days after Magistrate Judge Garcia’s May 28, 2021 Report and

Recommendation, Plaintiff continued to Tweet and Re-Tweet a series of Twitter posts relating to

Five Star and its counsel, Seyfarth Shaw LLP. A compilation of Plaintiff’s relevant Twitter

activity is attached hereto as Exhibit A.

          5.   Included in Plaintiff’s Twitter activity are Tweets and re-Tweets of photos of the

case, Five Star’s employees and counsel (id., pp. 15-18), Tweets about Seyfarth Shaw LLP and its

employees (id., pp. 3-14), and a link to Five Star’s counsel’s JD Supra account, which includes

several hashtags, including “#EraseRacismFromTheWorkplace.”

          6.   All of the social media conduct discussed above is in violation of the Court’s April

9, 2021 Order (Doc. 45) and is in contravention to Magistrate Judge Garcia’s May 28, 2021 Report

and Recommendation (Doc. 58), which was later adopted by the Court on June 29, 2021 (Doc.

62).




                                                2
72412637v.1
Case 1:20-cv-03198-JMS-MG Document 63 Filed 06/30/21 Page 3 of 4 PageID #: 442




Dated: June 30, 2021                Respectfully submitted,

                                    FIVE STAR TECHNOLOGY SOLUTIONS, LLC

                                    By:    /s/ Alexandra S. Oxyer

Thomas E. Ahlering (pro hac vice)
tahlering@seyfarth.com
Alexandra S. Oxyer
aoxyer@seyfarth.com
Paul Yovanic, Jr. (pro hac vice)
pyovanic@seyfarth.com
SEYFARTH SHAW LLP
233 S. Wacker Dr., Suite 8000
Chicago, Illinois 60606
Telephone: 312-460-5000
Fax: 312-460-7000

Attorneys for Defendant




                                       3
72412637v.1
Case 1:20-cv-03198-JMS-MG Document 63 Filed 06/30/21 Page 4 of 4 PageID #: 443




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading was served on the following via U.S. Mail,
postage prepaid, on this 30th day of June, 2021:

Mr. Patrick L. Wyatt
8314 Picadilly Lane
Indianapolis, IN 46256




                                                    /s/ Alexandra S. Oxyer




                                                4
72412637v.1
